*492In a proceeding for leave to file an acquisition map vesting title to certain real property to the petitioner, the petitioner appeals from a judgment of the Supreme Court, Dutchess County (Sullivan, J.), dated October 17, 1986, as amended November 7, 1986, which dismissed the proceeding.
Ordered that the judgment, as amended, is reversed, on the law, with costs, and the petition is granted.
Since it is clear that all of the procedural requirements of the statute have been met (see, Kendall v County of Dutchess, 130 AD2d 461 [decided herewith]), the condemnor’s application for leave to file an acquisition map must be granted (EDPL 402 [B] [5]). Bracken, J. P., Kunzeman, Kooper and Spatt, JJ., concur.